IN THE SUPREME COURT OF THE STATE OF NEVADA


                  TEREX CORPORATION; TEREX USA,                         No. 69031
                  LLC; AND TEREX-RO CORPORATION,
                  PARTY IN INTEREST WHICH TOOK
                  OVER FOR SIMON-RO,

                                vs.
                                      Appellants,                          FILED
                  AMADOR RAMIREZ; ALMA RAMIREZ,                            JUN 21 2016
                  HUSBAND AND WIFE; SANTOS
                                                                        woo( g K.A IgEINA R
                  CURIEL; HILDA LOZA, HUSBAND
                  AND WIFE; CR & MR, INC., D/B/A C &                   Iv
                  M CRANE; AND MIKE RAMIREZ,
                                      Respondents.

                                       ORDER DISMISSING APPEAL
                              Pursuant to the stipulation of the parties, and cause
                  appearing, this appeal is dismissed. The parties shall bear their own costs
                  and attorney fees. NRAP 42(b).
                              It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMApiz.

                                                            BY:   eglf-A<L
                  cc: Hon. Jerry A. Wiese, District Judge
                       Stephen Haberfeld, Settlement Judge
                       Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
                       Eglet Prince
                       Law Offices of Kenneth E. Goates
                       Eighth District Court Clerk



 SUPREME COURT
             OF
      NEVADA


CLERK'S ORDER

 trn-194.,